Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In Claims
Claim 25, line 1: the term “claim 1” is changed to --claim 4--.
Authorization for this examiner’s amendment was given in an interview with Mr. Chad Dougherty on 08/12/2022.

The following is an examiner’s statement of reasons for allowance: (a) withdrawal of former restriction requirement by rejoinder of the former non-elected claims 6-11 since claim 4 is found allowable, and cancellation of claim 16; (b) withdrawal of 35 U.S.C. 112, first paragraph rejection of former claims 4, 5, 12-15 and 17-20 in view of appropriate amendment of claims 4, 12, 15, 17, 19 and 20; (c) withdrawal of 35 U.S.C. 112, second paragraph rejection of former claim 15 in view of its appropriate amendment; (d) withdrawal of obviousness-type double patenting rejection of former claims 4, 5, 12-15 and 17-20 in view of receiving an acceptable terminal disclaimer on 08/02/2022; (e) withdrawal of prior art rejection of former claims 4, 5, 12-15 and 17-20 in view of: (a) applicant’s appropriate amendment of independent claims 4 and 17 so as to patentably define the claimed invention from that of the prior art of the record, and (b) applicant’s persuasive arguments in support of amended independent claims 4 and 17.
Newly added Claim 21-22 are allowed due to their dependencies on claim 4. Claims 23-24 are allowed since allowable limitations of independent claim 23 is substantially similar to that of limitations in claims 4 or 17. Claim 25 is allowed due to its dependency on claim 4. Claims 1-3, 16 and 17 are cancelled in the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879